                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

MARION REED, JENNIFER EDSON
and RANDY REED, Individually and as
Administrator of Estate of Barbara C.
Reed,

               Plaintiffs,

v.                                                      Case No.: 2:19-cv-152-FtM-99MRM

SCHNEIDER ELECTRIC USA, INC.,
DOES 1-10, CHARLES W. DENNY,
IV and SANDRA DENNY,

               Defendants.
                                              /

                                             ORDER1

       This matter comes before the Court on review of the parties’ Stipulated Notice to

the Court of Judgment in Favor of Schneider Electric USA, Inc. (Doc. 121) filed on April

24, 2019, which is in response to this Court’s April 26, 2019 Order (Doc. 107).

       This case was transferred to this Court from the Northern District of Iowa on March

13, 2019. Prior to transfer, the Iowa District Court dismissed all claims against Defendant

Schneider Electric USA, Inc. with prejudice, directed that judgment be entered, and the

case closed as to that Defendant. (Doc. 74). However, the Court noted that no judgment

was entered prior to transfer and requested that the parties inform the Court whether they



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
had any objections to judgment being entered in favor of Schneider Electric USA, Inc. as

directed by the Iowa District Court. (Doc. 107).

       The parties’ response (Doc. 121) states that although the transferred docket did

not reflect the judgment, the Iowa District Court did in fact enter judgment in favor of

Schneider Electric prior to transfer, dated March 12, 2019, which is reflected on the Iowa

court’s docket. The parties attach the Iowa District Court’s judgment (Doc. 121-1) and

state it is unclear why the transferred docket did not show the judgment. In any event,

because the parties agree that the entry of judgment pre-transfer was appropriate, the

Court will direct the Clerk to docket the judgment entered by the Iowa District Court, dated

March 12, 2019.

       Accordingly, it is now

       ORDERED:

       The Clerk is directed to docket the Judgment in favor of Schneider Electric, Inc.

against Plaintiffs dated March 12, 2019 (Doc. 121-1), as a new and separate entry on the

docket. Thereafter the Clerk is directed to terminate Defendant Schneider Electric USA,

Inc. from this case.

       DONE and ORDERED in Fort Myers, Florida this 25th day of April, 2019.




Copies: All Parties of Record




                                             2
